Citation Nr: 0214053	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a mood disorder and 
personality changes, secondary to a head injury.

3.  Entitlement to service connection for migraine headaches, 
secondary to a head injury.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1973, and from February 1974 to April 1976.  The veteran's 
discharge from service, during his second period of service, 
was listed as "other than honorable."  A February 1977 
Department of Veterans Affairs (VA) administrative decision 
indicated that the character of discharge from his second 
period of service was such that he was not eligible for VA 
benefits based on that period of service.  His initial 
discharge, in November 1973, was under honorable conditions.  
Therefore, the veteran is eligible for VA benefits for that 
period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 1997 decisions 
by the Portland, Oregon, Regional Office (RO).  The September 
1997 decision, in pertinent part, denied service connection 
for a low back disorder, a mood disorder and personality 
changes claimed as secondary to a head injury, and service 
connection for migraine headaches, also claimed as secondary 
to a head injury.  The October 1997 decision denied service 
connection for a bilateral knee disability and tinnitus.  

In a September 2001 decision, the RO granted service 
connection for tinnitus and assigned an initial disability 
rating of 10 percent.  As this is the full benefit sought on 
appeal, the issue of service connection for tinnitus is no 
longer before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran's current low back disorder did not have its 
origins in the veteran's first period of service.

3.  The veteran is not currently service connected for a head 
injury, and there is no credible evidence of a head injury 
during his first period of service.

4.  The veteran's current bilateral knee disability did not 
have its origins in his first period of service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).

2.  A mood disorder and personality changes were not incurred 
in or aggravated by service and were not proximately caused 
by a service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

3.  Migraine headaches were not incurred in or aggravated by 
service and were not proximately caused by a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

4.  Bilateral patellofemoral pain syndrome was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, the statement 
of the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
A letter sent to the veteran in June 2001 specifically 
informed him of the types of information he needed to provide 
to the RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a February 1977 VA administrative decision, 
private treatment records from August 1978, September 1981 
and July 1996, and VA examination reports from June and July 
1997.

The Board notes the veteran's contention that his complete 
service medical records are not of record.  A June 1997 note 
in the file indicates that the RO requested all of the 
service medical records from both periods of the veteran's 
service.  The National Personnel Records Center indicated in 
June 1997 that the records from 1974 to 1976 had been sent 
earlier and furnished the RO with all other service medical 
records on file.  The records include his enlistment 
examination and separation examination from his first period 
of service.  The Board finds no reason to believe that 
additional records exist, and finds that further attempts to 
obtain additional records would be futile.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Service Connection for a Low Back Disorder

Factual Background

Service medical records do not indicate that the veteran was 
treated for symptoms, complaints or diagnoses related to his 
low back during his first period of active service.  No 
complaints or diagnoses related to the veteran's low back 
were noted on his October 1973 separation examination.  

Upon entrance into his second period of service, the veteran 
gave a medical history in February 1974 in which he denied 
having recurrent back pain.  The veteran was subsequently 
treated for back pain after reportedly falling off a chair 
onto the pole of a bed and injuring his back in January 1975.  
He was diagnosed with paraspinal muscle spasm.  A February 
1975 service medical record indicated that there were no 
spasms noted at that time, although the veteran still had a 
slight limitation of range of motion.

An August 1978 private treatment note indicated that the 
veteran reported falling and injuring his back.  He was 
diagnosed with a possible lumbosacral strain.

A September 1981 private treatment note indicated that the 
veteran fell at work and injured his back.  The treatment 
note indicated that the veteran had a history of previous 
back injuries.  He was diagnosed with a lumbosacral sprain.

A July 1996 private treatment note indicated that the veteran 
was seen complaining of low back pain.  The physician noted 
that the veteran fell on his back at work.  The physician 
indicated that, per his interpretation, a July 1996 x-ray did 
not show any acute pathology.  The physician diagnosed the 
veteran with lumbosacral strain, status post fall.  A July 
1996 private x-ray report noted degenerative disc space 
narrowing at L4-5.

A VA social/industrial survey was conducted in June 1997.  
The veteran reported injuring his back in service.  The 
veteran indicated that he had surgery on his back in 1997.  
He stated that, since that time, the pain in his back had 
increased.  The veteran reported that he injured his back in 
a fall in 1996.

A July 1997 VA joint examination report shows that the 
veteran reported injuring his back in service when he fell 
off of an aircraft, and landed on his back.  The veteran 
stated that he had acute back pain, which lasted for several 
days and he sought treatment at the dispensary.  The veteran 
indicated he had intermittent and chronic low back pain until 
1996 when he fell onto a concrete floor and herniated his 
disc.  He indicated that he had an L4-5 laminectomy.  The 
veteran complained of continued low back pain.  The examiner 
diagnosed the veteran with degenerative disc disease, L4-5 
with associated chronic lumbar strain and muscle spasm with 
loss of range of motion and history of lumbar laminectomy.

A July 1997 VA neurological examination indicated that the 
veteran reported chronic low back pain.  He stated that he 
had a lumbar laminectomy, but still had residual pain in the 
low back, radiating into the right leg.  The examiner 
diagnosed the veteran with chronic low back pain with 
radiculopathy.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
certain VA benefits other than insurance.  A discharge under 
honorable conditions is binding on the VA as to character of 
discharge.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.12(a) (2001).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of service 
connection for a low back disorder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that in order 
to establish service connection, there must be evidence of 
both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has been treated several times since service for 
complaints related to low back pain.  August 1978 and 
September 1981 private treatment notes indicated a diagnosis 
of lumbosacral strain.  A 1996 private x-ray report noted 
degenerative disc disease at L4-5.

The question of whether the veteran's current low back 
disorder had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own assertions as 
to the existence, nature and etiology of his back complaints 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran was treated for back pain reportedly related to a 
fall during service.  However, the service medical records 
reflect that the veteran was treated for his back in January 
and February 1975, his second period of service.  As noted 
earlier, the veteran was discharged under other than 
honorable circumstances in April 1976.  A February 1977 VA 
administrative decision indicated that the veteran's 
discharge, for his period of service from February 1974 to 
April 1976, was characterized as dishonorable.  Accordingly, 
he is not eligible for benefits from incidents that relate to 
this second period of service.

The medical examiners within the available records note only 
the history provided by the veteran and provide no findings 
that link the current disorder to any incident in the 
veteran's first period military service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Thus there is no 
competent medical evidence of record of a link between the 
veteran's current low back disorder and his first period of 
active service.

The veteran has stated that a back injury during service led 
to continuous back pain after service.  The Board must 
therefore also consider whether service connection may be 
warranted under the continuity-of-symptomatology analysis 
under 38 C.F.R. § 3.303(b).  In this case, there is no 
competent medical opinion submitted to satisfy the requisite 
nexus provision.  Further, there is no evidence in service 
that the veteran had a chronic disorder, which is supported 
by the lack of competent evidence that shows such disorder 
until several years after service.  The Board notes that the 
August 1978, September 1981 and July 1996 private treatment 
records each indicate that the veteran was being treated for 
three separate falls in which he injured his back.  There is 
nothing of record that indicates that the veteran's service 
and not the three recorded back injuries since service is the 
cause of his chronic low back disorder.  Consequently, 
service connection is not warranted under the provisions of 
38 C.F.R. § 3.303(b).  For these reasons, the Board finds 
that the veteran's current low back disorder did not have its 
origins in the veteran's first period of service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  In this case, there is no competent evidence of low 
back disorder found to be etiologically related to the 
veteran's first period of active military service.  As such, 
a preponderance of evidence is against the claim and the 
appeal is denied.

III.  Service Connection for a Mood Disorder and Personality 
Changes
and Migraine Headaches, Secondary to a Head Injury

Factual Background

The report of medical history given by the veteran in 
February 1974 in connection with his entrance into his second 
period of service shows that he denied having a history of a 
head injury.  Service medical records from his second period 
of service indicate that the veteran was treated in May 1975 
for a trauma over the left eye.  He was diagnosed with a 
history of trauma and alcohol abuse.  There are no other 
references in the service medical records to treatment 
relating to either a head injury, a mood disorder and 
personality changes, or headaches.

A July 1997 VA examination report indicated that the veteran 
reported being hit on the head with a bottle in 1974, while 
on duty.  He reported that he passed out as a result of the 
blow to the head and was taken to the base hospital.  He 
noted that since that time he had problems with anger control 
and violence.  The examiner diagnosed the veteran with 
alcohol dependence, personality change due to a head injury, 
aggressive paranoid type, and a mood disorder due to a head 
injury with depressive features.  The examiner indicated that 
the veteran's difficulties appear to stem from a head injury, 
which he sustained in 1974.  He noted that there was no 
record of a head injury sustained in 1974.  However, he went 
on to state that he "had no reason to believe that the 
veteran did not actually suffer from a head injury in the 
military."

A July 1997 VA neurological examination report noted that the 
veteran reported having headaches since 1978.  The examiner 
diagnosed the veteran with probable atypical ophthalmic 
migraine, rule out intracranial aneurysm.  The examiner 
indicated that the veteran's headaches probably represented 
atypical migraines.  He noted the possibility of an aneurysm 
and recommended an MRI to rule out this possibility.  He went 
on to state that he believed the veteran's "headaches [were] 
worse...because of the worsening of his depression."

Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a claim for service 
connection for a mood disorder and personality changes and 
migraine headaches, claimed as secondary to a head injury.

The veteran contends that his mood disorder and personality 
changes and migraine headaches are secondary to a head 
injury.  However, the veteran is not service connected for a 
head injury.  In addition, there is no credible evidence of a 
head injury during the first period of service.  The veteran 
himself denied having a history of a head injury upon 
entrance into his second period of service.  Accordingly, 
claims for service connection for a mood disorder and 
personality changes and migraine headaches, claimed as 
secondary to a head injury, are denied.

IV.  Service Connection for a Bilateral Knee Disorder

Factual Background

Service medical records do not indicate that the veteran was 
treated for injuries, symptoms or complaints related to his 
knees during either period of service.  His October 1973 
separation examination report noted that his lower 
extremities were normal.  The report of medical history given 
by the veteran in February 1974 shows that he denied having a 
history of a trick or locked knee.  

A July 1997 VA joint examination report noted that the 
veteran reported that he could not recall a specific injury 
to the knees, other than multiple injuries from falls and 
doing physical training.  He reported that he experienced 
progressive bilateral knee pain and swelling.  The examiner 
diagnosed the veteran with patellofemoral pain disorder of 
both knees, right greater than left.  A July 1997 VA x-ray 
report of the knees noted that there was some slight lateral 
tracking at the patella bilaterally.  No fractures or 
dislocations were noted.  Bony mineralization and joint 
spaces were normal.

Analysis

The Board finds that, based on the evidence of record, the 
veteran has a competent medical diagnosis of bilateral 
patellofemoral pain syndrome, right greater than left.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to his first period of 
active service, involves competent medical evidence as to 
medical causation.  See Grottveit, 5 Vet. App. at 92.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own assertions as 
to the existence, nature and etiology of his bilateral knee 
complaints are not competent.  See Espiritu, 2 Vet. App. at 
494-5.

The Board notes that there is no indication that there are 
any additional medical records relating to a bilateral knee 
disability.  The earliest evidence of bilateral knee 
disability, shown in the July 1997 VA examination report, 
contains no opinion as to date of onset or causation.  The VA 
examiner notes only the history provided by the veteran and 
provides no findings that link the current disorder (shown 
two decades after service discharge) to any incident in his 
first period of military service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Thus, there is 
no competent medical evidence of record of a link between the 
post-service bilateral patellofemoral pain syndrome and the 
veteran's first period of active service.

For the reasons stated above, the Board concludes that there 
is no medical evidence of a nexus between the veteran's first 
period of active service and bilateral patellofemoral pain 
syndrome.  The Board finds that a remand for an opinion is 
not warranted as any opinion would be based on pure 
speculation in light of the lack of service medical records 
documenting symptoms of a knee disorder during service.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  In this case, there 
is no competent evidence of bilateral patellofemoral pain 
syndrome found to be etiologically related to the veteran's 
first period of active military service.  As such, a 
preponderance of evidence is against the claim and the appeal 
is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a mood disorder and personality 
changes, claimed as secondary to a head injury is, denied.

Service connection for migraine headaches, claimed as 
secondary to a head injury, is denied.

Service connection for bilateral patellofemoral pain syndrome 
is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

